DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 39-46 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The invention as claimed is not disclosed nor rendered obvious in view of any prior art.  As to independent claim 39, all prior art fail to teach or suggest, alone or in combination, the recited client device, comprising processing circuitry, the processing circuitry configured to: receive a notification identifying one or more communication session auditing procedures available for a communication session, the communication session established between: an agent and at least one of a caller and a called party; or a speech-enabled intelligent script and at least one of the caller and the called party; and wherein the notification is sent to the client device in response to detection of one or more audit triggers associated with the communication session; send, in response to a user input associated with the notification, a request to audit the communication session using at least one of the available one or more communication session auditing procedures; and audit the communication session using the at least one communication session auditing procedure.
Claims 40-46 are dependent upon claim 39, therefore, claims 40-46 are allowed.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,917,524.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. 10,917,524 recites “A system comprising: an applications server configured to communicatively couple to a softswitch, the applications server comprising processing circuitry configured to: monitor a communication session for one or more audit triggers, the communication session established between an agent and at least one of a caller and a called party; detect the one or more audit triggers; in response to the detection of the one or more audit triggers, send a notification to a client, the notification identifying one or more communication session auditing procedures available for the communication session; receive, from the client in response to the notification, a request to audit the communication session using at least one of the available one or more communication session auditing procedures; and perform the requested at least one communication session auditing procedure”, and claim 21 of the present application recites “A system, comprising: an applications server configured to communicatively couple to a softswitch, the applications server comprising processing circuitry configured to: detect one or more audit triggers in a communication session, the communication session established between: an agent and at least one of a caller and a called party; or a speech-enabled intelligent script and at least one of the caller and the called party; send a notification to a client, the notification identifying one or more communication session auditing procedures available for the communication session; receive, from the client in response to the notification, a request to audit the communication session using at least one of the available one or more communication session auditing procedures; and perform the requested at least one communication session auditing procedure”.

Claims 30-38 and 47-54 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10,917,524.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 9 of U.S. Patent No. 10,917,524 recites “A method for communication session auditing, comprising: establishing a communication session between an agent and at least one of a caller and a called party, wherein the agent is associated with a call center and the communication session comprises one of a telephone call, a detecting the one or more audit triggers; in response to detecting the one or more audit triggers, sending a notification to a client, the notification identifying one or more communication session auditing procedures available for the communication session; receiving, from the client in response to the notification, a request to audit the communication session using at least one of the available one or more communication session auditing procedures; and performing the requested at least one communication session auditing procedure”, and claim 30 of the present application recites “A method for communication session auditing, comprising: detecting one or more audit triggers in a communication session, the communication session established between: an agent and at least one of a caller and a called party; or a speech-enabled intelligent script and at least one of the caller and the called party; sending a notification to a client, the notification identifying one or more communication session auditing procedures available for the communication session; receiving, from the client in response to the notification, a request to audit the communication session using at least one of the available one or more communication session auditing procedures; and performing the requested at least one communication session auditing procedure”, and claim 47 of the present application recites “A method for call auditing, comprising: receiving, at a client device, a notification identifying one or more communication session auditing procedures available for a communication session, the communication established between: an agent and at least one of a caller and a called party; or a speech-enabled intelligent script and at least one of the caller and the called party; and wherein the notification is sent to the client device in response to detection of one or more audit triggers associated with the communication session; sending, from the client device in response to a user input associated with the notification, a request to audit the communication session using at least one of the available one or more communication session auditing procedures; and auditing the communication session using the at least one communication session auditing procedure”.












Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Lialiamou et al. (US Patent Application, Pub. No.: US 2004/0152444 A10 teach charging in a telecommunications network.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THJUAN KNOWLIN ADDY whose telephone number is (571)272-7486.  The examiner can normally be reached on 8:30AM - 5:00PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THJUAN K ADDY/Primary Examiner, Art Unit 2652